Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159646(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DANNY D. AULD, II, and TAMARA                                                                        Richard H. Bernstein
  AULD,                                                                                                Elizabeth T. Clement
            Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159646
  v                                                                 COA: 341335
                                                                    Genesee CC: 13-101457-NH
  MCLAREN REGIONAL MEDICAL CENTER,
  GJON G. DUSHAJ, MD, and PAUL W.
  BROWN, DO,
            Defendants-Appellants,
  and
  HATEM ATAYA, MD, and HATEM M.
  ATAYA, MD, PC,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before September 24, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 12, 2019

                                                                               Clerk